Citation Nr: 0201113	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  98-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder to include as secondary to herbicide 
exposure.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
esophageal disability to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's request to 
reopen claims of entitlement to service connection for a 
liver disorder and an esophageal disorder, to include as 
secondary to herbicide exposure.  The veteran subsequently 
perfected this appeal.

A videoconference hearing was scheduled for June 1999.  The 
veteran canceled this hearing but indicated that he wished to 
continue his appeal.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran was originally denied service connection for a 
liver disorder, to include as secondary to herbicide 
exposure and an esophageal disorder, to include as 
secondary to herbicide exposure in December 1995; the 
veteran was notified of this decision and did not perfect 
an appeal.

3. In August 1997, the veteran requested to reopen his claims 
of entitlement to service connection for a liver disorder 
and an esophageal disorder, to include as secondary to 
herbicide exposure and subsequently submitted various 
written statements, his DD-214 and selected VA medical 
records.

4. New evidence which is so significant that it must be 
considered in order to fairly decide the veteran's claims 
for service connection for a liver disorder and an 
esophageal disorder has not been submitted since the 
December 1995 decision.  
CONCLUSIONS OF LAW

1. The RO's December 1995 rating decision, which denied the 
veteran's claims of entitlement to service connection for 
a liver disorder and an esophageal disorder, to include as 
secondary to herbicide exposure, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1995).

2. New and material evidence has not been submitted since the 
December 1995 decision for the purposes of reopening the 
veteran's claims for service connection for a liver 
disorder and an esophageal disorder, to include as 
secondary to herbicide exposure.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see Duty to Assist Regulations 
for VA, 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

In August 1997, the veteran submitted a request to be 
evaluated for service connection for a liver disability and 
an esophagus disability secondary to Agent Orange exposure.  
In November 1997, the RO responded to the veteran, explaining 
that his claims had previously been denied and that in order 
to reopen his claims, he must submit new and material 
evidence.  The letter defined new and material evidence and 
also indicated that all requested information should be 
returned within 60 days from the date of the letter and in 
any case, must be received within one year.   

Subsequently, the veteran was notified via letter enclosing a 
copy of the February 1998 rating decision, that the 
information submitted was not new and that the previous 
decision denying service connection for a liver disorder and 
an esophageal disorder to include as secondary to herbicide 
exposure was confirmed.  

In the November 1998 statement of the case (SOC), the veteran 
was informed of the laws and regulations relating to service 
connection, presumptive service connection and new and 
material evidence.  Further, the veteran was informed that 
the "evidence submitted in connection with the current claim 
does not constitute new and material evidence because it 
essentially duplicates evidence which was previously 
considered and is merely cumulative."

In the January 2002 informal hearing presentation, the 
veteran's representative argued that the RO violated the VCAA 
in that it failed to inform the veteran of what new and 
material evidence meant to his case.  It is the 
representative's position that the form letter sent to the 
veteran in November 1997, "being phrased in terms of 
generalities and not being tailored to his specific 
situation" did not satisfy the statutory requirement.  
Further, the representative argued that the rating decision 
and the SOC did not explain why the evidence submitted by the 
veteran was not new and material.  Finally, the 
representative alleged that the RO did not give the veteran 
the statutory one-year period to provide the evidence.

The Board acknowledges the arguments advanced by the 
veteran's representative; however, the Board finds that the 
discussions contained in the November 1997 letter, the 
February 1998 rating decision, and the November 1998 SOC 
adequately informed the veteran of the evidence needed to 
reopen and substantiate his claims and complied with VA's 
notification requirements.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his request to reopen, the veteran indicated 
that he was being treated for his disabilities at the VA 
medical center (VAMC) in Louisville and requested that the RO 
obtain his records for the past year.  Additionally, in his 
December 1998 substantive appeal, the veteran indicated that 
he was still receiving VA treatment for these disabilities.  

The Board notes that these records have not been obtained.  
However, as will be explained below, the record already 
contains various medical records from VAMC Louisville for the 
period from approximately April 1986 to July 1995.  The Board 
does not dispute that the veteran suffers from a liver 
disorder and an esophageal disorder for which he currently 
receives VA treatment.  As such, additional evidence of 
current medical treatment would not aid the veteran in 
reopening his claims.  Further, the veteran has not averred 
that his current treatment records relate his disabilities to 
active service or to herbicide exposure.  Therefore, the 
Board finds that the veteran is not prejudiced by the lack of 
these records.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In December 1995, the RO denied the veteran's claims of 
entitlement to service connection for a liver disorder, to 
include as secondary to herbicide exposure and an esophageal 
disorder, to include as secondary to herbicide exposure.  The 
denial was based essentially on findings that the presumption 
of service connection based on exposure to herbicides was not 
warranted for either of these disabilities and neither 
disability occurred in service or manifested to a compensable 
degree within one year following separation.  The veteran was 
notified of this decision and did not perfect an appeal.  As 
such, this decision is final and is not subject to review on 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1995).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claims of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Prior to the December 1995 rating decision, the record 
contained the following: service medical records, May 1994 VA 
general medical examination, outpatient treatment records 
from VAMC Louisville for the period from May 1993 to July 
1995, hospital summaries from VAMC Louisville for the period 
from April 1986 to October 1994, and various statements from 
the veteran.

Service medical records do not reveal any complaints or 
treatment for a liver disorder or an esophageal disorder.  
The May 1994 VA general medical examination indicates the 
veteran was diagnosed with the following: 1) status post 
upper GI bleed secondary to esophageal varices; 2) Type II 
diabetes mellitus; 
3) Portal hypertension with ascites; 4) Diffuse hypertensive 
gastropathy; 
5) Hypertension; 6) Iron deficiency chronic anemia; 7) 
History of alcohol dependence with cirrhosis of the liver; 8) 
Hepatitis C positive; 9) Hepatitis B positive; 10) History of 
gastric varices; 11) History of coagulopathy secondary to 
liver disease; 12) History of cholelithiasis; 13) History of 
gastritis; and 14) History of systolic ejection murmur.  

Outpatient treatment records and hospital summaries from VAMC 
Louisville indicate that the veteran has received treatment 
on numerous occasions related to his liver and esophageal 
disorders and that over the years he has been variously 
diagnosed as having: iron deficiency anemia due to chronic 
gastrointestinal blood loss; alcohol abuse; alcoholic liver 
disease; upper gastrointestinal hemorrhage with anemia; 
ascites with evidence of portal hypertension; coagulopathy 
secondary to liver disease; esophageal varices with severe 
portal hypertensive gastropathy; alcohol related end-stage 
liver disease with portal hypertension; alcohol related end-
stage liver disease with ascites and obliterated esophageal 
varices; gastrointestinal bleed secondary to Mallory-Weiss 
tear and esophageal varices; cirrhosis of the liver; 
Hepatitis B surface antibody positive; and Hepatitis C 
antibody positive.  The medical records also reveal that the 
veteran has undergone various procedures including 
colonoscopy and esophagogastroduodenoscopy (EGD) with scleral 
therapy.

In a June 1995 statement, the veteran reported that he was a 
truck driver in Vietnam in 1968 and 1969 and was exposed to 
dust.  In a subsequent statement in July 1995, the veteran 
expressed his belief that his liver disorder and esophageal 
problems are directly related to dioxin exposure while in 
Vietnam.  

Since the final December 1995 decision, the veteran has 
submitted several written statements, a copy of his DD-214 
and selected medical records from VAMC Louisville.  The 
statements submitted by the veteran indicate that he wishes 
to file for Agent Orange benefits and that he is currently 
receiving VA treatment for his claimed disorders.

According to the medical records submitted, the veteran 
underwent an EGD in June 1994 and February 1995.  The 
procedure note from June 1994 contains photos of the study.  
The veteran was also admitted in October 1994 for various 
problems including a gastrointestinal bleed secondary to a 
Mallory-Weiss tear and esophageal varices.

The Board finds that the statements submitted by the veteran 
and the photos from the June 1994 EGD are new, as they have 
not been previously considered.  Although new, the Board does 
not find them to be material in that they fail to provide 
evidence suggesting a relationship between the veteran's 
claimed disorders and his active service or exposure to 
herbicides.

The Board does not find the veteran's DD-214 or the medical 
records from VAMC Louisville, with the exception of the June 
1994 photos, to be new.  This evidence was of record at the 
time of the December 1995 rating decision, has already been 
considered, and is cumulative of previously considered 
evidence.  In no way does the additional evidence submitted 
bear directly and substantially upon the issues at hand, nor 
is it so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims.  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-__ (HR 1291) (Dec. 27, 2001).  Section 201 of this 
Act amends 38 U.S.C. § 1116 to provide a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  Prior to December 27, 2001, the law required 
that the veteran have a presumptive disease before exposure 
to herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1999 & Supp. 2001).

The Board notes that after a final decision, de novo 
adjudication of a claim is justified when a change in law or 
regulation provides a new basis for establishing entitlement 
to the relief sought so as to render the new claim legally 
and factually distinct from the former claim.  Spencer v. 
Brown, 4 Vet. App. 283 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994).  However, the change in the law 
is not evidence; therefore, it does not constitute new and 
material evidence and cannot serve as a basis for reopening a 
previously adjudicated claim.  Routen v. West, 142 F.3d 1434, 
1440 (Fed. Cir. 1998) (a change in an evidentiary standard is 
not considered "evidence" because the presumption itself 
was never evidence); see also Anglin v. West, 11 Vet. App. 
361 (1998) ("appellant cannot rely on the Change 49 
evidentiary revision to bolster his argument that his claim 
should be reopened.  The change is not evidence.") 

In light of the foregoing, the Board finds that the veteran 
has not submitted new and material evidence.  The veteran has 
submitted no evidence to show that his liver disorder or 
esophageal disorder was incurred in or aggravated during 
service or that either of these disabilities is related to 
herbicide exposure.  Therefore, the evidence submitted cannot 
be considered new and material for the purpose of reopening 
the veteran's claims.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a liver disorder, the 
appeal is denied.

As new and material evidence has not been submitted to reopen 
the claim of service connection for an esophageal disorder, 
the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

